DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on February 24, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The applicants’ remarks [pages 5 and 6 of submission] are fully incorporated by reference herein.  In addition to the applicants’ comments, the examiner further elaborates on the secondary reference to Takahashi, as applied to Claim 1 in the previous office action.  Takahashi does teach bending the first and second winding segments to different bending lengths using a number of angles.  Takahashi does not teach that the different bending lengths are achieved with one “bending angle” as now recited in Claim 1 (lines 21-26).  
Additionally, Takahashi does not teach that the main bending device comprises a number of main locking elements that face a holding device and are arranged along first sections of a circumferential line, and that a partial bending device comprises a number of partial locking elements that face the holding device and are arranged along second sections of the [very same] circumferential line.  Because of this, it would not be obvious to modify Guercioni in view of Takahashi, because in making such a combination, not all of the limitations of Claim 1 would be met.  The other secondary references (e.g. Kubes) do not teach, and were not relied upon to teach, the above features as well.
Accordingly, Claims 1 through 8 have been allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview (copy of which is attached herein) with Attorney RONALD P. BENDER on March 8, 2022.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of Claims 9 through 13 directed to an invention non-elected without traverse.  
Accordingly, Claims 9 through 13 have been cancelled.
Claims 2 through 6 and 8 have been amended as follows.
In Claim 2, “they” (line 2) has been replaced with –the holding device and the main bending device--.
In Claim 3, “they” (line 2) has been replaced with –the holding device and the main bending device--.

In Claim 5, “the shape” (line 2) has been changed to –a shape--; and “the center” (line 2) has been changed to –a center--.
In Claim 6, “the form” (both occurrences on line 2) have each been changed to –a form--; and “they” (line 4) has been changed to –the end sections of the winding segments--.
In Claim 8, “the direction” (line 3) has been changed to –a direction--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896